STATE OF INDIANA ) IN THE MARION SUPERIOR COURT

)SS:
COUNTY OF MARION ) CAUSE NO. 49D03-1901-CT-000034
JERRY LORD, )
)
Plaintiff, FILED
December 18, 2019
Vv. ) Tyla Cbsidye)
) CLERK OF THE COURT
GARRETT CHRISTOPHER TAYLOR __) MBRIONCOUNT.
PADGETT, QUALITY HUTS )
INDIANAPOLIS LLC d/b/a PIZZA HUT, )
LA RAZA PIZZA, INC., and STATE )
FARM MUTUAL AUTOMOBILE )
INSURANCE, )
)
Defendants. )

ORDER GRANTING DISMISSAL OF
DEFENDANT QUALITY HUTS INDIANAPOLIS LLC, WITHOUT PREJUDICE

Plaintiff and Defendants, by their respective counsel, having filed their joint stipulation of
dismissal, and the Court having reviewed the same, hereby APPROVES the joint stipulation.

IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that Plaintiff's claims
in the above-referenced cause of action are hereby dismissed as to Defendant Quality Huts
Indianapolis LLC d/b/a Pizza Hut, without prejudice.

IT IS FURTHER ORDERED that Plaintiff's claims as to all other Defendants shall

remain pending.

Dated: December 18, 2019 or a J —_—

JUDGE M%xignSuperior Court 3

Copies to:

All Counsel of Record Via IEFS.

EXHIBIT

{Firm/30059/00072/02358674.DOC } 4 (
